Title: To George Washington from Brigadier General Anthony Wayne, 21 April 1778
From: Wayne, Anthony
To: Washington, George



Sir
Mount Joy [Pa.] 21st April 1778

I took the Liberty (some time since) to Suggest to your Excellency the Idea of making an Offensive Campaign against such place as afforded the Greatest prospect of Success to us & Injury to the Enemy—but the Object will depend upon your force—the first and most Desireable would be Mr Howe’s Army—the next New York.
The Question will then arrise how is our Army to be supplied and the Stores Secured—the Answer is that Magazines of Provision & forage must be Defused through each State so as not to have so large a Quantity in any one place as to become an Object Sufficient to Induce the

Enemy to form an Expedition against, and the Military Stores Secured at Sun Bury on the Susquehannah—a position Difficult of access and Defended by a Garrison that would Oblige the Enemy to make use of a Considerable force with Artillery—and that in the Heart of a Country well Effected One Hundred & thirty Miles N.W. of Philadelphia—for which if they were to March that City and New York would be left in our power—or by Dividing their Army give us an Oppertunity of making a Capital Stroke.
On the Contrary if we Continue on the Defensive it will be in their Power to Harass us at pleasure, and lead us a March that would Debilitate and Destroy your Army more than a Severe Engage[men]t the time and place of Action will lay with them which probably will not be the most favourable to us.
Many Reasons both Political and Prudential points out the expediency of putting the Enemy on the Defensive—their plan of Operations (perhaps) already formed in England will by this means be Disconcerted—it will Oblige them to Avacuate New York or Phila.—or one or the Other with it’s Garrison must Inevitably fall into our hands—In either case the fruits of two hard Campaigns—at the expence of much treasure, Blood, & time—would be lost to Brittain and their Glory forever tarnished—whilst the arms of America would become Respected at home, and Shine with Redoubled Lustre though the Courts of Europe.
Should you move for the North River the Militia of New York and the Eastern States will at a Call, Crowd to your Camp—and being so lately flushed with Conquest—will hope the same good fortune on this Occation—and should Mr Howe attempt to Succour Mr Clinton, it will in all probability be productive of the most happy and Glorious Consequences—for a Conquering Army finds no Difficulties.
It would be presumption in me to take up your Excellencies time any longer on a Subject that I am Confident has not escaped your Serious thought—I shall therefore only Assure you that whatever part may be Assigned to me I shall always—and on all Occasions be ready to serve you with the best Service of Your Excellencies Most Obt and very Hume Sert

Anty Wayne

